DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 7, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harvey (US 5,701,837).
Harvey discloses the same impact absorbing device as claimed, as shown in Figures 1-11, which is comprised of a waterproof outer sleeve or member, defined as Part #26, which can be made from closed-cell foam, as described in lines 48-52 of column 1, rubber, as described in lines 18-25 of column 4, or PVC, as described in lines 30-36 of column 5, in order to cushion and absorb impact shocks, and a core assembly that is disposed within said outer sleeve or member, defined as Part #38, where said core assembly includes a plurality of batten members in the form of elongated wire members that are readily flexible and deformable, and can be bent into various configurations, as described in lines 1-16 of column 5, while being encased in said closed-cell foam, as shown in Figures 2-4.  Said outer sleeve or member further includes an aperture or grommet, defined as Part #40, as shown in Figures 2 and 4, and a rope or strap, defined as Part #42, that is configured to pass through said aperture or grommet in order to secure said device to a cleat, defined as Part #22, as shown in Figure 5.
Harvey further discloses a manufacturing process, as described in lines 30-47 of column 5, in which said outer sleeve or member is manufactured as separate lower and upper layers, where said batten members are enclosed between said lower and upper layers before said outer sleeve or member is baked in an oven to melt said lower and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey.
Harvey, as set forth above, discloses all of the features claimed except for the use of an outer sleeve or member that is made from PVC-coated polyethylene or chlorosulfonated polyethylene synthetic rubber.
The use of an outer sleeve or member that is made from a specific material would be considered by one of ordinary skill in the art to be an obvious design choice based upon the required strength and the desired physical characteristics of said material.
.
Claims 4 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of McCulley (US 3,225,731).
Harvey, as set forth above, discloses all of the features claimed except for the use of a bendable structural element in the form of an expanded metal sheet.
McCulley discloses a boat fender, as shown in Figures 1-3, which is comprised of a bumper element, defined as Part #12, that is made from a synthetic rubber material with walls, defined as Parts #17 and 18, that are imperforate and thus waterproof and air-tight, and a metal plate or sheet, defined as Part #23, that is disposed within said bumper element, as shown in Figure 2, and is made from aluminum.
The use of an outer sleeve or member having a specific weight range would be considered by one of ordinary skill in the art to be an obvious design choice based upon the required size and the desired strength of said outer sleeve or member.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an expanded metal plate or sheet as a core assembly for an impact absorbing bumper device, as disclosed by McCulley, in combination with the impact absorbing device as disclosed by Harvey for the purpose of providing an impact absorbing device with a core assembly including an expanded metal sheet instead of wires for added strength and durability.
Allowable Subject Matter
Claims 17-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ratigan (US 9,789,937) discloses a boat fender that includes an aperture or grommet and a rope or strap for securing said boat fender to a cleat.  Pierce (US 5,727,493) discloses a boat bumper with an injection molded outer casing and a stainless steel pipe core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




February 14, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617